                  Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 1 of 8




 1                                                              HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7
                                            AT SEATTLE
 8
      PROTECH MINERALS, INC., a                           No. 2:20-cv-00969-TSZ
 9
      California Corporation, and CHUL LIM
      CHOE, an individual                                 DECLARATION OF JACK M. LOVEJOY
10
                                          Petitioners/    IN SUPPORT OF MOTION TO CONFIRM
                                                          ARBITRAITON AWARD AND
11                                        Counter-        OPPOSITION TO MOTION TO VACATE
                                          Defendants,     ARBITRATION AWARD
12
      vs.
                                                          NOTE ON MOTION CALENDAR:
13    TERRY SUZUKI,
                                Respondent/               October 2, 2020
14
                                Counter-Plaintiff
15
             Jack Lovejoy declares:
16
             1.        I am over the age of eighteen and competent to testify to the matters
17
     stated herein on personal knowledge.
18
             2.        I am counsel of record for Terry Suzuki, the Respondent/Counter-Plaintiff
19
     in this action.
20
             3.        I was counsel for Mr. Suzuki in the case of Terry Suzuki v. Protech Mineral,
21
     Inc., and Chui Lim Choe, JAMS Arbitration No. 1160021925.
22
                                                                                  CFL LAW GROUP, LLP
     Declaration of Jack M. Lovejoy - 1                                       1001 FOURTH AVENUE, SUITE 3900
     [2:20-cv-00969-TSZ]                                                        SEATTLE, WASHINGTON 98154
                                                                                      (206) 292-8800
                  Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 2 of 8




 1           4.       Attached as Exhibit 1 is a true and correct copy of the March 13, 2020,

 2   Partial Interim Award re Attorney Fees and Costs entered in the case of Terry Suzuki v.

 3   Protech Mineral, Inc., and Chui Lim Choe, JAMS Arbitration No. 1160021925.

 4

 5           I declare under penalty of perjury under the laws of the United State of America

 6   that the foregoing is true and correct.

 7

 8           DATED this 21st day of August, 2020, at Seattle, Washington.

 9                                        By: /s/ Jack M. Lovejoy

10                                        Jack M. Lovejoy, WSBA No. 36962
                                          CFL LAW GROUP, LLP
11                                        1001 Fourth Avenue, Suite 3900
                                          Seattle, Washington 98154
12                                        (206) 292-8800 phone
                                          E-mail: jlovejoy@corrcronin.com
13

14
                                          Attorney for Respondent/Counter-Plaintiff Terry Suzuki
15

16

17

18

19

20

21

22
                                                                                       CFL LAW GROUP, LLP
     Declaration of Jack M. Lovejoy - 2                                            1001 FOURTH AVENUE, SUITE 3900
     [2:20-cv-00969-TSZ]                                                             SEATTLE, WASHINGTON 98154
                                                                                           (206) 292-8800
                Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 3 of 8




 1                                        CERTIFICATE OF SERVICE

 2           The undersigned certifies that on August 21, 2020, I electronically filed the

 3   foregoing with Clerk of the Court utilizing the ECF Court’s system which will send

 4   notification of filings to all registered e-service recipients.

 5           I declare under penalty of perjury under the laws of the State of Washington and

 6     the United States of America that the foregoing is true and correct.

 7
             DATED at Port Orchard, Washington, on August 21, 2020.
 8
                                                  By: s/ Irina Kinyon
 9
                                                  Irina Kinyon, PP
10                                                Paralegal
                                                  ikinyon@corrcronin.com
11

12

13

14

15

16

17

18

19

20

21

22
                                                                               CFL LAW GROUP, LLP
     Declaration of Jack M. Lovejoy - 3                                    1001 FOURTH AVENUE, SUITE 3900
     [2:20-cv-00969-TSZ]                                                     SEATTLE, WASHINGTON 98154
                                                                                   (206) 292-8800
Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 4 of 8




                       EXHIBIT 1
Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 5 of 8
Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 6 of 8
Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 7 of 8
Case 2:20-cv-00969-TSZ Document 13 Filed 08/21/20 Page 8 of 8
